[Cite as In re A.R., 2009-Ohio-3536.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY



IN THE MATTER OF:

       A.R.,                                  CASE NO. 13-09-03

ALLEGED NEGLECTED AND
DEPENDENT CHILD,

[MICHELLE SIEBENECK, APPELLANT                  OPINION
MICHAEL HOWARD, APPELLANT].



IN THE MATTER OF:

       M.S.,                                  CASE NO. 13-09-04

ALLEGED NEGLECTED AND
DEPENDENT CHILD,

[MICHELLE SIEBENECK, APPELLANT].                OPINION



IN THE MATTER OF:

       A.S.,                                  CASE NO. 13-09-05

ALLEGED NEGLECTED AND
DEPENDENT CHILD,

[MICHELLE SIEBENECK, APPELLANT].                OPINION
Case No. 13-09-03, 04, 05, 06, 07




IN THE MATTER OF:

      A.R.,                                       CASE NO. 13-09-06

ALLEGED NEGLECTED AND
DEPENDENT CHILD,

[MICHELLE SIEBENECK, APPELLANT].                    OPINION



IN THE MATTER OF:

    Q.S.,                                         CASE NO. 13-09-07

ALLEGED NEGLECTED AND
DEPENDENT CHILD,

[MICHELLE SIEBENECK, APPELLANT].                    OPINION



              Appeal from Seneca County Common Pleas Court
                             Juvenile Division
                         Trial Court No. 20450075
                         Trial Court No. 20450076
                         Trial Court No. 20550060
                         Trial Court No. 20450074
                         Trial Court No. 20450077

                             Judgments Affirmed

                        Date of Decision: July 20, 2009




                                     -2-
Case No. 13-09-03, 04, 05, 06, 07



APPEARANCES:

      Shane M. Leuthold for Appellant Michael Howard

      Charles R. Hall, Jr. for Appellant Michelle Siebeneck

      Victor H. Perez for Appellee SCDJFS

      Kent D. Nord for Appellee Kent D. Nord, Guardian ad Litem




                                    -3-
Case No. 13-09-03, 04, 05, 06, 07




WILLAMOWSKI, J.

      {¶1} The mother-appellant, Michelle Siebeneck, appeals the judgments of

the Seneca County Common Pleas Court Juvenile Division granting permanent

custody of her five children to the appellee, Seneca County Department of Job and

Family Services (“DJFS”) Also appealing the decision of the trial court in only

appellate case number 13-09-03 is the father-appellant, Michael Howard. On

appeal, Michelle contends that the trial court erred because the DJFS did not

develop or implement a case plan reasonably calculated to reunify the family; that

the decision is against the manifest weight of the evidence; that the record lacked

clear and convincing evidence that the children could not be returned to her within

a reasonable time; and that placing the children into the permanent custody of the

DJFS was not in the children’s best interests. Michael contends that the trial

court’s decision concerning his child was against the manifest weight of the

evidence. For the reasons set forth herein, the judgment of the trial court is

affirmed.

      {¶2} On August 12, 2004, the DJFS filed complaints alleging that

Michelle’s four children, A.R., born on March 6, 1996 (“male A.R.”), A.R., born

on April 26, 1997 (“female A.R.”), M.S., born on May 26, 1999, and Q.S., born on

August 26, 2003, were neglected and dependent children. The children were taken



                                       -4-
Case No. 13-09-03, 04, 05, 06, 07


into the temporary custody of the DJFS on August 13, 2004. On October 6, 2004,

M.S. and Q.S. were adjudicated dependent. The trial court adjudicated male A.R.

and female A.R. to be neglected and dependent on October 26, 2004 and ordered

that all four children remain in the temporary custody of the DJFS. Michael, the

biological father of female A.R., filed a motion for custody or extended visitation

on August 22, 2005.

      {¶3} On September 9, 2005, A.S. was born to Michelle and her husband,

David Siebeneck. On that same date, the DJFS filed a complaint alleging that A.S.

was dependent, and the court ordered A.S. into the DJFS’s temporary custody. On

October 6, 2005, A.S. was adjudicated dependent and remained in the temporary

custody of the DJFS along with her four siblings.

      {¶4} On December 15, 2005, the trial court denied Michael’s motion for

custody or extended visitation but did order that the case plan be amended to

provide services for Michael. Michael appealed the court’s decision; however, the

appeal was dismissed for lack of jurisdiction. In re Roose, 3d Dist. No. 13-06-01,

2006-Ohio-2787. Michael moved to Mississippi following the court’s decisions

and had no contact with female A.R. for approximately one year.

      {¶5} On October 12, 2006, the DJFS requested permanent custody of

each of the five children. On January 23, 2007, Michelle filed a motion essentially

asking that custody be granted to her mother, Wanda Roose. Attached to the



                                       -5-
Case No. 13-09-03, 04, 05, 06, 07


motion was Wanda’s affidavit stating that she was willing to take custody of the

children. On May 22, 2007, the DJFS withdrew its motions for permanent custody

due to a conflict of interest that had arisen amongst several of the attorneys

involved in the case. The DJFS was granted leave to refile the motions. A visiting

judge was appointed in the case on December 26, 2007.

         {¶6} Michael, who had returned to Ohio sometime in 2006 and had

resumed supervised visitation with female A.R., filed another motion for custody

on January 15, 2008. After hearing held on November 3, 2008, the court denied

both Michelle’s and Michael’s motions for custody in judgment entries filed on

November 20, 2008. Pursuant to R.C. 2151.413 through 2151.415, the DJFS filed

motions for permanent custody on December 3, 2008,1 and on December 8, 9, 10,

and 29, 2008, the court held a hearing on the motions for permanent custody.

Following the filing of optional, written closing arguments, the court, on January

22, 2009, filed its judgment entries granting permanent custody of each of the five

children to the DJFS.2 Michelle appeals the judgments of the trial court, raising

four assignments of error for our review.




1
  Despite the late filing of the motion, each of the parties apparently knew that the DJFS would be filing for
permanent custody, as the hearing scheduled for December 8, 9, and 10 had been scheduled several months
in advance to accommodate the schedules of the Seneca County Common Pleas Court Juvenile Division,
the visiting judge, and nine attorneys (Michelle’s attorney, Michael’s attorney, the DJFS’s attorney, one
attorney for each child, and the attorney guardian ad litem).
2
  Joseph Allen, the father of male A.R., had surrendered his parental rights on December 8, 2008. David
Siebeneck, the father of M.S., Q.S., and A.S. had surrendered his parental rights on February 7, 2007.


                                                    -6-
Case No. 13-09-03, 04, 05, 06, 07


                   Michelle’s First Assignment of Error

      The trial court erred in granting permanent custody to Seneca
      County Job and Family Services because the SCJFS failed to
      develop and implement a case plan reasonably calculated to
      achieve the goal of reunification of the minor children.

                 Michelle’s Second Assignment of Error

      The trial court’s decision to terminate the appellant’s parental
      rights and grant permanent custody to the Department is
      against the manifest weight of the evidence.

                  Michelle’s Third Assignment of Error

      The trial court erred in granting permanent custody of the
      children to Seneca County Job and Family Services because
      clear and convincing evidence was not presented to establish
      that the children could not be returned to Mother within a
      reasonable time.

                 Michelle’s Fourth Assignment of Error

      The trial court erred in granting permanent custody for the
      children because it was not in their best interest.

Michael appeals the judgment of the trial court in appellate case number 13-09-03,

asserting one assignment of error.

                      Michael’s Assignment of Error

      The court’s grant of permanent custody of [female A.R.] to the
      Seneca County Department of Job and Family Services was
      against the manifest weight of the evidence since the father was
      fully capable and willing to provide an adequate permanent
      home for the child.




                                      -7-
Case No. 13-09-03, 04, 05, 06, 07


The attorney guardian ad litem, Kent Nord, and the DJFS each filed an appellee’s

brief requesting that we overrule Michelle’s and Michael’s assignments of error

and affirm the decisions of the trial court.

       {¶7} Before reaching the merits of this appeal, we note that parents have a

fundamental right to care for and retain custody of their children. In re Shaeffer

Children (1993), 85 Ohio App.3d 683, 621 N.E.2d 426, citing Santosky v. Kramer

(1982), 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599.            The United States

Supreme Court has noted, “‘[i]t is cardinal with us that the custody, care and

nurture of the child reside first in the parents[.]’” Stanley v. Illinois (1972), 405

U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551, quoting Prince v. Massachusetts

(1944), 321 U.S. 158, 166, 64 S.Ct. 438, 88 L.Ed.2d 645. Therefore, permanently

removing a child from his or her parents’ care is an alternative of last resort,

sanctioned only when the welfare of the child requires such action. See In re Wise

(1994), 96 Ohio App.3d 619, 645 N.E.2d 812; In re Cunningham (1979), 59 Ohio

St.2d 100, 391 N.E.2d 1034. The “[p]ermanent termination of parental rights has

been described as ‘the family law equivalent of the death penalty in a criminal

case.’ Therefore, parents ‘must be afforded every procedural and substantive

protection the law allows.’” In re Hayes (1997), 79 Ohio St.3d 46, 48, 679 N.E.2d

680 (quotation omitted).




                                         -8-
Case No. 13-09-03, 04, 05, 06, 07


       {¶8} Permanent custody determinations under R.C. 2151.414 must be

supported by clear and convincing evidence. In re Hiatt (1993), 86 Ohio App.3d

716, 725, 621 N.E.2d 1222. In reviewing a trial court’s decision made under the

clear and convincing standard, an appellate court must “examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof.” Id. at ¶ 18, citing Cross v. Ledford (1954), 161 Ohio

St. 469, 477, 120 N.E.2d 118. Clear and convincing evidence has been defined as:

       “that measure or degree of proof which will produce in the mind
       of the trier of facts a firm belief or conviction as to the
       allegations sought to be established. It is intermediate, being
       more than a mere preponderance, but not to the extent of such
       certainty as is required beyond a reasonable doubt as in criminal
       cases. It does not mean clear and unequivocal.”

Id., quoting Cross, at 477, citing Merrick v. Ditzler (1915), 91 Ohio St. 256, 110

N.E. 493. However, the trial court “is in the best position to observe the demeanor

of the parties, to access [sic] their credibility, and to determine the accuracy of

their testimony.” In re Adoption of Sours, 3d Dist. Nos. 16-02-16, 16-02-17,

2003-Ohio-3583, at ¶ 10, citing In re Adoption of Holcomb (1985), 18 Ohio St.3d

361, 367, 481 N.E.2d 613. If the trial court’s determination was supported by

competent, credible evidence, and the trial court did not abuse its discretion, its

determination will be affirmed. Jones v. Lucas Cty. Children Serv. Bd. (1988), 46

Ohio App.3d 85, 86, 546 N.E.2d 471; In re Robison, 3d Dist. No. 5-07-41, 2008-

Ohio-516, at ¶ 8, citing Masters v. Masters (1994), 69 Ohio St.3d 83, 85, 630


                                        -9-
Case No. 13-09-03, 04, 05, 06, 07


N.E.2d 665. An “‘abuse of discretion’ connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219, 450

N.E.2d 1140, quoting State v. Adams (1980), 62 Ohio St.2d 151, 157, 404 N.E.2d

144 (internal citations omitted).

       {¶9} Once a motion for permanent custody has been filed by the agency,

the court must look to R.C. 2151.414 for guidance. If the court determines by

clear and convincing evidence that permanent custody is in the best interests of the

children and the children have been in the temporary custody of the agency for

twelve or more months of a consecutive 22-month period, the court may grant the

agency’s motion. R.C. 2151.414(B)(1)(d). “For the purposes of division (B)(1) of

[R.C. 2151.414], a child shall be considered to have entered the temporary custody

of an agency on the earlier of the date the child is adjudicated pursuant to section

2151.28 of the Revised Code or the date that is sixty days after the removal of the

child from home.” Id.

       {¶10} The court may also grant the agency’s motion if it determines that

permanent custody is in the children’s best interests and, after considering the non-

exclusive list of factors in R.C. 2151.414(E)(1)-(16), that the children cannot be

placed with the children’s parents within a reasonable time or should not be placed

with either parent. R.C. 2151.414(B)(2). Finally, in considering the children’s



                                       - 10 -
Case No. 13-09-03, 04, 05, 06, 07


best interests, the trial court must consider the following non-exclusive list of

factors:

           (1) The interaction and interrelationship of the child with the
           child's parents, siblings, relatives, foster caregivers and out-
           of-home providers, and any other person who may
           significantly affect the child;

           (2) The wishes of the child, as expressed directly by the child
           or through the child's guardian ad litem, with due regard for
           the maturity of the child;

           (3) The custodial history of the child, including whether the
           child has been in the temporary custody of one or more
           public children services agencies or private child placing
           agencies for twelve or more months of a consecutive twenty-
           two-month period, or the child has been in the temporary
           custody of one or more public children services agencies or
           private child placing agencies for twelve or more months of a
           consecutive twenty-two-month period and, as described in
           division (D)(1) of section 2151.413 of the Revised Code, the
           child was previously in the temporary custody of an
           equivalent agency in another state;

           (4) The child's need for a legally secure permanent placement
           and whether that type of placement can be achieved without
           a grant of permanent custody to the agency;

           (5) Whether any of the factors in divisions (E)(7) to (11) of
           this section apply in relation to the parents and child.

R.C. 2151.414(D).

       {¶11} In its judgment entries, the trial court cited R.C. 2151.414(E)(1) and

determined that the children could not be placed with Michelle because she had

“continuously and repeatedly failed to substantially remedy” the conditions that



                                      - 11 -
Case No. 13-09-03, 04, 05, 06, 07


led to the removal of the children. The court noted that Michelle had not utilized

the services available to her, had attended counseling inconsistently, and had been

terminated from counseling due to non-attendance. The court considered R.C.

2151.414(E)(2) and determined that Michelle’s chronic issues with depression,

and apparently anxiety, made her unable to provide an adequate, permanent home

within one year. The court noted Michelle’s admission that she was not ready to

take the children home and also noted that Michelle was not able to demonstrate

that the next six months would be any more productive than the prior four years

had been.

         {¶12} The court also considered the best interests of the children under

R.C. 2151.414(D), specifically noting under R.C. 2151.414(D)(1) that A.S. had

never lived with her mother; that there was an unusually strong bond between the

children; that Michelle had never progressed past supervised visitation; and that

although the desires of male A.R., female A.R., and M.S. had vacillated in regard

to whether they wished to be returned to Michelle or to remain with their current

foster family, their desires to keep all of their siblings together had not changed.

The court stressed that the children needed a legally secure and permanent

placement and determined that adoption provided the best opportunity for that to

occur.    The court noted that the current foster parents were not opposed to




                                       - 12 -
Case No. 13-09-03, 04, 05, 06, 07


adopting all five of the children. The court also noted several other statutory

factors and found that they were inapplicable.

       {¶13} At the final hearing, evidence was presented that each of the children

had special emotional, behavioral, educational, and/or developmental needs.

Permanent Custody Hearing Tr., Apr. 15, 2009, at 25-31. Male A.R., female A.R.,

and M.S. were in counseling for their issues and would need continued counseling.

Id. at 23.

       {¶14} Connie Maksemetz used to work for the DJFS in the “Wraparound”

program. Maksemetz opened her case with Michelle and her husband, David, in

January 2004. Id. at 66. She noted that the children had been inappropriately

clothed, had been dirty, and that the trailer in which the family resided had not

been clean. Id. at 67. Maksemetz stated that Michelle was depressed and most of

the case plan she instituted, which was voluntary at that time, was not followed.

Id. at 67; 80. The family missed appointments at their residence either because

they “forgot” or had other things to do. Id. at 72. Maksemetz had her last contact

with Michelle on April 26, 2005. Id. at 78.

       {¶15} Judith Reiter, the guardian ad litem assigned to the children by the

DJFS, testified that she believed all five children should be placed into permanent

custody.     Id. at 88.   Reiter stated that Michelle had never been ready for

reunification and keeping the children together as a group was more important



                                       - 13 -
Case No. 13-09-03, 04, 05, 06, 07


than their placement with Michelle. Id. at 112; 126. Reiter told the court that she

believed Michelle’s motion requesting that the children be placed with Wanda was

an indication that Michelle “did not think she would win.” Id. at 132-133.

      {¶16} Lynn Snyder, a social worker at Century Health, testified that

Michelle completed an intake assessment on July 24, 2008. Id. at 143. Snyder

observed no indications of depression but did notice some anxiety based on the

pending litigation. Id. at 44. Between July 24, 2008 and the hearing, Michelle had

been to four sessions, including two intake sessions and two therapy sessions. Id.

Although Snyder did not diagnose Michelle with depression, she was aware of a

prior episode of depression and wanted to observe Michelle. Id. at 146. Snyder

testified that she had not seen Michelle since November 6, 2008, and Michelle had

rescheduled or cancelled a few previously scheduled sessions.

      {¶17} Jesusa Behee, an ongoing social worker at the DJFS, testified that

she was assigned to Michelle’s family in April 2003 as a family preservation

social worker. Id. at 169. At that time, Michelle had been unable to keep the

trailer clean and had been unable to deal with the children’s behavior. The family

had trouble maintaining a monthly budget and often ran out of money before the

end of the month. Id. at 171. The case plan implemented by Behee was voluntary.

Behee testified that the children were removed from Michelle because the

residence had never clean, there had been large leaks in the roof above the



                                      - 14 -
Case No. 13-09-03, 04, 05, 06, 07


children’s bedroom and above the living room to the point that a black substance

had been leaking into the living room. Id. at 174. Other reasons for removal

included the presence of cockroaches in the trailer, male A.R. not receiving his

medication properly, and Michelle and David not completing mental health

counseling. Id. Behee noted Michelle’s willingness to seek counseling as well as

her subsequent failure to follow through. Id. at 217.

       {¶18} Dr. Darlene Barnes conducted a psychological evaluation of

Michelle on October 31, 2005. The evaluation revealed that Michelle had major

depressive disorder, among other diagnoses, which Barnes believed was chronic.

Id. at 221.

       {¶19} Larry Glass, the children’s current foster father, testified that the

children had exhibited some issues with their anger. Id. at 255-262. Glass stated

that the children usually act out following the supervised visitations with Michelle.

Id. at 276. Male A.R., female A.R., and M.S. had discussed adoption with Glass,

and female A.R. and M.S. had been, at times, amenable to being adopted by the

Glasses. Id. at 258; 310. In the Glasses’ care, the children were responsible for

certain chores, were getting involved in extra-curricular activities, had improved

their grades, and had generally exhibited better behaviors. Id. at 270. At the last

visitation session prior to the hearing, Michelle had given each of the children a

letter in which she basically told them goodbye, that she had fought to keep them,



                                       - 15 -
Case No. 13-09-03, 04, 05, 06, 07


and that she wished they had a good life and would contact her once they reached

the age of majority. Glass indicated that male A.R. and female A.R. were upset

following receipt of their letters but also relieved to have some closure to the

litigation and a sense of permanency in their lives. Id. at 273.

       {¶20} Lisa Stein, the ongoing social worker from the DJFS testified that

Michelle had essentially failed to receive counseling, as required by the case plan,

between 2004 and 2007. Stein testified that Michelle had no doctor’s verification

to prove that she had continued reevaluations for her prescription for Lexapro,

which was prescribed to help with the depression issues. Id. at 349. Michelle did

not seek a doctor’s assistance for panic disorder, which Barnes had also diagnosed,

nor did she seek counseling with David. Id. at 350; 352. The case plan required

Michelle to complete three parenting classes; however, Michelle could only prove

that she had completed one parenting class. Id. Stein testified that Michelle had

failed to demonstrate that she now had the ability to handle the children. Id. at

351. Even after Michelle and David separated, Michelle did not exhibit any

change in addressing the goals of the case plan. Id. at 356. Stein indicated that

she did not believe Michelle could remedy her problems within the next six to

twelve months. Id. at 373.

       {¶21} Stein addressed Michelle’s living situation and her financial

situation as well.     Although Michelle had been working at Wendy’s for



                                        - 16 -
Case No. 13-09-03, 04, 05, 06, 07


approximately 20 months, she earned $7.00 per hour. Id. at 383. Michelle had

lived with Wanda in Wanda’s two-bedroom apartment since she left David in

2006. Id. at 412. Stein testified that a two- bedroom apartment was inappropriate

housing for five children plus two unmarried adults, particularly since the landlord

was not receptive to the addition of five children in the apartment. Id. at 412.

Michelle’s plan to seek a larger residence was merely on her “to do” list, and she

had not taken any steps to actually find adequate housing. In Stein’s opinion,

Michelle had not substantially complied with the case plan. Id. at 413. Following

Michelle’s testimony, which is discussed below, Stein testified again.        Stein

indicated that based on Michelle’s inability to complete her own counseling and

take her own medication, she felt Michelle would be incapable of taking the

children to their counseling sessions and administering their medications.

Permanent Custody Hearing Tr. II, Apr. 15, 2009, at 182.          Stein stated that

Michelle had never attended a semi-annual review of the case plan. Id. at 186.

       {¶22} Michelle testified that she knew the requirements of the case plan.

Id. at 10. Michelle testified that she gave the children the letters at the last

visitation because she believed the visit could be her last. Id. at 18-19. Michelle

told the court she had not taken Lexapro for one to two years because she did not

feel she needed to be on the medication since the past issues that had caused her

depression had ceased. Id. at 21; 31; 82. Michelle testified about her employment



                                       - 17 -
Case No. 13-09-03, 04, 05, 06, 07


and wages, specifically as to the amounts of her paychecks. Michelle also testified

about her monthly expenses, which seemingly exceeded her income. Id. at 22-23.

Michelle admitted that she was not in full compliance with the case plan and

requested a graduated placement over a six-month period so both she and the

children could adjust to each other. Id. at 63-63; 25.

       {¶23} Based on the record and all of the evidence, it appears that the DJFS

did develop and implement case plans reasonably calculated to reunify the

children with Michelle. There was credible and competent evidence in the record

to demonstrate that the children could not or should not be placed with Michelle

within a reasonable time. There was credible and competent evidence in the

record to demonstrate that the children had been in the temporary care of the DJFS

for more than twelve months out of a consecutive 22-month period of time, and

there was credible and competent evidence from which the court could conclude

that terminating Michelle’s parental rights and placing the children into the

permanent custody of the DJFS was in the children’s best interests. Since there

was clear and convincing evidence in the record to support the trial court’s

determinations, we cannot hold that the trial court’s decisions were against the

manifest weight of the evidence or that the trial court abused its discretion in

granting the DJFS’s motions for permanent custody. Each of Michelle’s four

assignments of error is overruled.



                                        - 18 -
Case No. 13-09-03, 04, 05, 06, 07


      {¶24} The following testimony was introduced in regard to Michael.

Judith Reiter testified that as of the November 2008 hearing, she had been in favor

of Michael obtaining custody of female A.R. However, on November 2, 2008,

Michael was arrested in Hancock County, Ohio and did not disclose that fact to

anybody before or during the hearing. After the November 2008 hearing, Michael

was indicted on two fifth-degree felony charges in Hancock County.          Reiter

subsequently changed her opinion, not because of the underlying criminal charges,

but because Michael had failed to disclose his arrest. Permanent Custody Hearing

Tr., Apr. 15, 2009, at 93; 104. Reiter voiced concerns that Michael had been

living in Mississippi when female A.R. was initially removed from Michelle’s

custody, and he had apparently been difficult to locate. Id. at 123. She also

voiced concerns about Michael moving back to Mississippi in 2005 and living

there for approximately one year with no contact with female A.R. after the court

denied his first motion for custody. Id. at 123-124; 129. On cross-examination,

Reiter was concerned that if Michael were found guilty on the criminal charges,

and if Michael were sentenced to prison, female A.R. would be separated from

him again. Id. at 125.

      {¶25} Lisa Stein testified that Michael had had supervised visitation with

female A.R. prior to his leaving Ohio in 2005. Id. at 358. When female A.R. was

first taken into the DJFS’s temporary custody, Michael had not been “receptive” to



                                      - 19 -
Case No. 13-09-03, 04, 05, 06, 07


taking custody of his daughter due to some of her behaviors, such as sexual acting

out and temper/anger problems. Id. at 361. In December 2005, the court ordered

that Michael participate in counseling or parenting classes that would help him to

deal with female A.R.’s behavioral issues.      Although Michael searched for a

suitable class, none were offered or otherwise available to him. Id. at 362. Stein

and Reiter voiced similar concerns in regard to Michael’s pending criminal

charges in Hancock County. Stein stated that she may have supported awarding

custody to Michael had he disclosed the arrest. Id. at 365. Stein opined that even

if the indictment in Hancock County were dismissed, she would not recommend

granting custody of female A.R. to Michael because he had not been honest about

the charges and the Federal Bureau of Investigation had not finished its

background check, which could reveal criminal activity in other states. Id. at 455.

      {¶26} Michael testified that he was employed at Scott Foundry earning $12

per hour and working 45 hours per week. Permanent Custody Hearing Tr. II, at

135. His wife, who had been employed as of the November 2008 hearing, had

become a homemaker. Michael stated that he had had visitation with female A.R.

for approximately two years, and he had moved to Mississippi in 2005 because he

had been “frustrated” with the court’s decision. Id. at 137; 171. Due to the

pending criminal charges in Hancock County, Michael relied on his testimony

from the November 2008 hearing. In November, Michael had testified that he had



                                       - 20 -
Case No. 13-09-03, 04, 05, 06, 07


had nothing to do with female A.R.’s removal from Michelle. Nov. Permanent

Custody Hearing Tr., Apr. 15, 2009, at 178. Michael indicated a willingness to

help female A.R. with any learning disabilities and to protect his other children

from female A.R.’s sexual acting out. Id. at 183-184. Michael told the court that

his family was also willing to accommodate female A.R. and was willing to accept

her as a part of the family. Id. at 186. When discussing his criminal history,

Michael disclosed several prior felony and misdemeanor convictions but did not

disclose the arrest that had occurred the day before the hearing. Id. at 192-194.

       {¶27} Although the evidence revealed that the home Michael was

purchasing with his wife was suitable, and although he was willing to take custody

of female A.R., the court had other evidence to consider. The court apparently

placed great weight on the fact that Michael had left the state of Ohio and had not

had contact with female A.R. for approximately one year following its December

2005 order denying him custody. The court also placed great weight on the need

to keep the five children together as a family unit and the Glasses’ favorable

consideration of adoption.     Although the court did not specifically address

Michael’s criminal background, his numerous convictions, as well as the non-

disclosure that he had been arrested in Hancock County the day prior to the

November 2008 hearing, surely placed Michael’s credibility in doubt. As stated

above, there was competent and credible evidence on the record that female A.R.



                                       - 21 -
Case No. 13-09-03, 04, 05, 06, 07


had been in the temporary custody of the DJFS for twelve months out of a

consecutive 22-month period and that it would be in her best interest to be placed

into the agency’s permanent custody. Because there was clear and convincing

evidence on the record from which the trial court could make its determination, we

cannot hold that the trial court abused its discretion or that the judgment was

against the manifest weight of the evidence. Michael’s sole assignment of error is

overruled.

      {¶28} The judgments of the Seneca County Common Pleas Court Juvenile

Division are affirmed.

                                                             Judgments Affirmed


PRESTON, P.J., and ROGERS, J., concur.




                                      - 22 -